IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                         August 8, 2001 Session

       DOLORES E. ROSSELLO v. MICHAEL MAGILL, Commissioner

                       Appeal from the Chancery Court for Davidson County
                        No. 00-1985-I   Irvin H. Kilcrease, Jr., Chancellor



                    No. M2001-00113-COA-R3-CV - Filed September 19, 2001




      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

WILLIAM H. INMAN, SR. J., delivered the opinion of the court, in which BEN H. CANTRELL, P.J., M.S.
WILLIAM C. KOCH, JR.,.J., joined.

Peter Skeie, Nashville, Tennessee, for the appellant, Dolores E. Rossello.

Paul G. Summers, Attorney General and Reporter; and Douglas Earl Dimond, Assistant Attorney
General, for the appellee, Michael Magill, Commissioner, Tennessee Department of Labor and
Workforce Development, Division of Employment Security.

                                       MEMORANDUM OPINION

      The judgment of the Chancery Court is affirmed pursuant to Rule 10, Rules of the Court of
Appeals.1

       The appellant was employed by a law firm as a paralegal and assigned to work for a specific
attorney, Laura Stewart. She worked about two months before she was terminated.

        If Ms. Rossello voluntarily quit her job without good cause, she is disqualified from
receiving unemployment benefits. Tenn. Code Ann. § 50-7-303(a)(1). She insists that she was fired,
and hence entitled to benefits, stating that she “could no longer work under circumstances where I

        1
           Affirmance Without Opinion - Memorandum Opinion. (b) The Court, with the concurrence of all judges
participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum opinion when a
formal opinion would have no precedential value. When a case is decided by memorandum opinion it shall be
designated “MEMORA NDUM OPINION ,” shall not be published, and shall not be cited or relied on for any reason in
a subseq uent un related case . [As am ended by orde r filed Ap ril 22, 199 2.]
was being verbally and emotionally abused by Laura Stewart.” The employer insists that Ms.
Rossello voluntarily quit.

       She was initially denied benefits by the Department, which thereafter determined that she
was entitled to benefits. The employer appealed to the DES Appeals Tribunal whose Referee
conducted a hearing on February 24, 2000. The evidence was conflicting on the issue of whether
Ms. Rossello quit her job, or was discharged for misconduct, but she conceded that she had stated
to Ms. Haas, a member of the law firm, that she would not work for Laura Stewart under any
circumstances.

       The Appeals Referee found that Ms. Rossello voluntarily quit her job, and that she was not
harassed by anyone. The Board of Review affirmed the Appeals Tribunal. On petition for certiorari,
the Chancery Court affirmed the Board of Review.

        If the decision of DEC is supported by material evidence, the Courts must affirm. Tenn.
Code Ann. § 50-7-303(a)(1). Substantial and material evidence is “any relevant evidence which a
reasonable mind might accept to support a rational conclusion, and which furnishes a reasonably
sound basis for the action being reviewed.” Frogge v. Davenport, 906 S.W.2d 920 (Tenn. Ct. App.
1995). This record reflects substantial and material evidence reinforced by a determination of
credibility of the witnesses. See, Price v. Tennessee Civil Service Commission, 1997 WL 203603.
(Tenn. Ct. App. 1997).

       The judgment is affirmed at the costs of the appellant, Dolores E. Rossello.



                                                     ___________________________________
                                                     WILLIAM H. INMAN, SENIOR JUDGE




                                               -2-